Exhibit 10.1

 

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made and entered
into on the 12th day of January, 2012 (the "Effective Date"), by and between FSP
PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership ("Landlord"), and
PERMIAN MUD SERVICE, INC., a Texas corporation ("Tenant").

WITNESSETH:

WHEREAS, Peak Phoenix Tower, L.P., a Texas limited partnership ("Original
Landlord"), and Tenant entered into that certain Lease Agreement dated as of
April 28, 2005 (the "Original Lease") with respect to the lease of approximately
51,582 square feet of Net Rentable Area on Levels 27 and 28 (the "Original
Leased Premises") in the office building known as Phoenix Tower in Houston,
Texas (the "Building");

 

WHEREAS, Landlord is the successor in interest to Original Landlord;

 

WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease
Agreement dated as of October 16, 2007 (the "First Amendment"), wherein the
Original Leased Premises were expanded to include an additional 26,072 square
feet of Net Rentable Area on Level 25 of the Building, for a total of 77,654
square feet of Net Rentable Area;

 

WHEREAS, Landlord and Tenant entered into that certain Second Amendment to Lease
Agreement dated as of May 31, 2011 (the "Second Amendment"; the Original Lease,
as amended by the First Amendment and as further amended by the Second
Amendment, is herein called the "Lease"), wherein the Original Leased Premises
were further expanded to include an additional 7,396 square feet of Net Rentable
Area on Level 31 of the Building and an additional 9,748 square feet of Net
Rentable Area on Level 29 of the Building, for a total of 94,798 square feet of
Net Rentable Area (the Original Leased Premises, as expanded, are herein called
the "Leased Premises"); and

 

WHEREAS, Landlord and Tenant now desire to amend the Lease to expand the Leased
Premises and to modify certain other provisions of the Lease as set forth herein
but not otherwise.

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, Landlord and Tenant, intending to be and
being legally bound, do hereby agree as follows:

1.     Defined Terms. All capitalized terms used herein and not defined herein
shall have the meaning set forth in the Lease.

 

 

 

2.     Expansion of Leased Premises.

(a)     Commencing on the Level 11 Expansion Date (defined below), the Leased
Premises shall be automatically expanded to include approximately ten thousand
one hundred thirty-one (10,131) square feet of Net Rentable Area on Level 11 of
the Building, as shown on Exhibit A-1 attached hereto and made a part hereof
(the "Level 11 Expansion Space").

(b)     Upon the Level 11 Expansion Date, the Leased Premises shall contain a
total of one hundred four thousand nine hundred twenty-nine (104,929) square
feet of Net Rentable Area. For the purposes of this Amendment, the term
"Existing Premises" shall mean the Leased Premises excluding the Level 11
Expansion Space.

(c)     The Level 11 Expansion Space shall be added to and become part of the
Leased Premises for all purposes of the Lease without any further action on
behalf of Landlord or Tenant and shall be subject to all of the terms and
conditions of the Lease applicable to the Leased Premises, including without
limitation, Tenant's obligation to pay Base Rental, Tenant's Basic Cost and
Tenant's Basic Cost Adjustment in accordance with Article 3 of the Lease.

3.     Lease Term for Expansion Space.

 

(a)     The lease term for the Level 11 Expansion Space (the "Level 11 Expansion
Term") shall commence upon the Level 11 Expansion Date and shall expire on
February 28, 2018 (the "Expiration Date"), which is the date upon which the
Lease expires as to the remainder of the Leased Premises pursuant to Paragraph 2
of the First Amendment. As used herein, the "Level 11 Expansion Date" shall be
the earlier to occur of (i) the date upon which Substantial Completion (as
defined in the Work Letter [defined below]) of the Level 11 Tenant Improvements
(defined below) is achieved and (ii) April 1, 2012; provided, however, that
Substantial Completion of the Level 11 Tenant Improvements will be subject to
adjustment as set forth in the Work Letter.

 

4.     Rent.

(a)     Commencing on the Level 11 Expansion Date and continuing for the
duration of the Level 11 Expansion Term, Tenant shall pay as the base rental
(the "Level 11 Expansion Base Rental") for the lease and use of the Level 11
Expansion Space, a monthly amount equal to the one-twelfth (1/12) of the product
of (x) the annual base rental rate identified below for the applicable period
set forth below multiplied by (y) the number of square feet of Net Rentable Area
comprising the Level 11 Expansion Space.

Period Level 11 Expansion Base Rental Rate Lease Months 1 through 49 $14.00

Lease Month 50 through

the Expiration Date

$16.00

 

2

 

 

(b)     In addition to the Level 11 Expansion Base Rental, as of the Level 11
Expansion Date, the Level 11 Expansion Space shall be added to the Leased
Premises for the purposes of determining Tenant's Percentage Share of Estimated
Basic Costs and Tenant's Basic Cost Adjustment and Tenant shall be obligated to
pay Tenant's Basic Cost and Tenant's Basic Cost Adjustment with respect to the
Level 11 Expansion Space in accordance with the provisions of the Lease.
Notwithstanding the foregoing, Tenant shall continue to pay all Rent due under
the Lease with respect to the Existing Premises, including without limitation,
Base Rental, Tenant's Basic Cost, Tenant's Basic Cost Adjustment and Parking
Rental, in accordance with the provisions of the Lease.

 

(c)     Notwithstanding anything to the contrary contained in this Amendment,
provided an Event of Default has not occurred under the Lease, Level 11
Expansion Base Rental, Tenant's Basic Cost and Tenant's Basic Cost Adjustment
shall abate for the Level 11 Expansion Space from the Level 11 Expansion Date
through and until the last day of the fourth (4th) Lease Month (as defined
below) of the Level 11 Expansion Term. Commencing on the first (1st) day of the
fifth (5th) Lease Month of the Level 11 Expansion Term (or any other earlier
date upon which an Event of Default exists), such abatement shall cease and
Tenant shall thereupon commence paying to Landlord the full amount of Level 11
Expansion Base Rental and Tenant's Basic Cost for the Level 11 Expansion Space
without regard to the first sentence of this subsection (c). Notwithstanding the
foregoing, Tenant shall be obligated to pay Parking Rental in accordance with
the provisions of Section 6.15 of the Lease, as amended by Paragraph 7 below,
during any such period of rental abatement.

(d)     If the Level 11 Expansion Date is other than the first day of a calendar
month, then the installments of the Level 11 Expansion Base Rental and Base
Rental Adjustment payable with respect to the Level 11 Expansion Space for such
month shall be prorated and the installment or installments so prorated shall be
paid in advance. Said installments for such prorated month or months shall be
calculated by multiplying the equal monthly installment by a fraction, the
numerator of which shall be the number of days of the Level 11 Expansion Term
occurring during said commencement month and the denominator of which shall be
the number of days in said month. If the Level 11 Expansion Date is other than
the first (1st) day of a calendar year, the Base Rental Adjustment with respect
to the Level 11 Expansion Space shall be prorated for such commencement year by
multiplying the Base Rental Adjustment by a fraction, the numerator of which
shall be the number of days of such Level 11 Expansion Term occurring during the
commencement year and the denominator of which shall be the number of days in
said year.

(e)     As used herein, the term (i) "Lease Month" means each of the twelve (12)
one-month periods during a Lease Year with the first (1st) Lease Month
commencing on the Level 11 Expansion Date and expiring on the day immediately
preceding the same day of the next calendar month and with each subsequent Lease
Month commencing upon the expiration of the prior Lease Month and expiring on
the day immediately preceding the same day of the next calendar month and
(ii) "Lease Year" means a period of one (1) year, with the first (1st) Lease
Year commencing on the Level 11 Expansion Date and expiring on the day
immediately preceding the first (1st) anniversary of the Level 11 Expansion Date
and with each subsequent Lease Year commencing upon the expiration of the prior
Lease Year.

 

3

 

 

5.     Condition of Expansion Space and Tenant Improvements. Tenant has made a
complete examination and inspection of the Level 11 Expansion Space and Existing
Premises and accepts the same in their current condition, as-is condition,
without recourse to Landlord, and Landlord shall have no obligation to complete
any improvements to the Level 11 Expansion Space or Existing Premises or to
provide any allowances with respect thereto, except as provided in Paragraph 6
below. ADDITIONALLY, LANDLORD SHALL MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE LEASEHOLD IMPROVEMENTS IN THE LEVEL 11 Expansion SPACE AND
EXISTING PREMISES. ALL IMPLIED WARRANTIES WITH RESPECT THERETO, INCLUDING BUT
NOT LIMITED TO THOSE OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
ARE EXPRESSLY NEGATED AND WAIVED.

 

6.     Third Amendment Tenant Improvements. Tenant shall be permitted to make
alterations, physical additions, or improvements in or to the Level 11 Expansion
Space and the Existing Premises in accordance with the terms and conditions of
this Paragraph 6. Any alterations, physical additions, or improvements in or to
the Level 11 Expansion Space shall be referred to herein as the "Level 11 Tenant
Improvements". The Level 11 Tenant Improvements and any alterations, physical
additions, or improvements in or to the Existing Premises are herein referred to
collectively as the "Third Amendment Tenant Improvements". The construction and
completion of the Third Amendment Tenant Improvements and Landlord's provision
of a tenant improvement allowances in connection therewith shall be governed by
the terms and conditions of (a) Exhibit B-1 attached hereto (the "Work Letter")
and (b) Exhibits B-2, B-3 and Schedule 1 attached to the First Amendment.

 

7.     Parking.

 

(a)     Commencing on the Level 11 Expansion Date, Section 6.15(a) of the Lease,
as amended by Paragraph 5 of the First Amendment and as further amended by
Section 7 of the Second Amendment, shall be amended to provide that, in addition
to the Parking Permits provided therein, Landlord shall provide, and Tenant
shall pay for and lease, permits to park up to twenty-eight (28) vehicles in the
Garage on an unassigned basis (the "Third Amendment Unassigned Permits"). Prior
to the Level 11 Expansion Date, Tenant shall notify Landlord in writing of the
number of Third Amendment Unassigned Permits to which Tenant is entitled
hereunder that Tenant intends to pay for and lease. If Tenant does not lease all
of the Third Amendment Unassigned Permits to which Tenant is entitled hereunder
on the Level 11 Expansion Date, then thereafter Tenant shall have the right to
request in writing that Landlord lease to Tenant those Third Amendment
Unassigned Permits to which Tenant is entitled under this Paragraph 7(a), but
which Tenant had previously elected not to lease prior to the Level 11 Expansion
Date, provided (i) in no event shall Tenant be entitled to lease more than the
number of Third Amendment Unassigned Permits to which Tenant is entitled under
this Paragraph 7(a), and (ii) Landlord shall have thirty (30) days following
receipt of Tenant's written notice to provide such Third Amendment Unassigned
Permits to Tenant. The Third Amendment Unassigned Permits shall be considered
Unassigned Permits for all purposes under the Lease, including without
limitation, Tenant's obligation to pay Parking Rental therefor in accordance
with Section 6.15(b) of the Lease, as amended by Paragraph 5 of the First
Amendment, Paragraph 7 of the Second Amendment and subparagraph (c) below.

 

4

 

 

(b)     Notwithstanding anything to the contrary in the Lease or this Amendment,
Landlord shall have the right to relocate up to four (4) of the Third Amendment
Unassigned Permits leased pursuant to subparagraph (a) above to the Buffalo
Speedway Garage upon thirty (30) days' written notice to Tenant, and the Parking
Rental for such relocated Third Amendment Unassigned Permits shall be the-then
prevailing market rate (as may be determined by Landlord from time to time in
its sole discretion) for unassigned permits in comparable garages in
metropolitan Houston, Texas.

 

(c)     Notwithstanding anything to the contrary in the Lease or this Amendment,
commencing on the Level 11 Expansion Date and continuing through and until July
31, 2015, Tenant shall pay as Parking Rental for the Third Amendment Unassigned
Permits only the sum of $24.03 per month (plus any applicable sales tax) for
each of the Third Amendment Unassigned Permits to be issued by Landlord as
herein provided. Commencing on August 1, 2015, the Parking Rental for such Third
Amendment Unassigned Permits shall be at the rate of $45.00 per month (plus any
applicable sales tax) for each of the Third Amendment Unassigned Permits to be
issued by Landlord as provided in this Amendment.

 

8.     Right of Offer.

 

(a)     Landlord hereby grants to Tenant an ongoing Right of Offer (defined
below) during the Initial Term to include under the Lease all or any portion of
the office space on Level 10 or Level 11 of the Building, which is, at the time
the Offer Notice (defined below) is delivered to Tenant, not otherwise a part of
the Leased Premises (the "Offer Space") upon the terms and conditions set forth
in this Paragraph 8 (the "Right of Offer"). Notwithstanding anything to the
contrary contained in the Lease, the Right of Offer shall not apply, and
Landlord shall not be obligated to comply with this Paragraph 8, if the RO Space
Rental Commencement Date (defined below) for the Offer Space would occur later
than twenty-four (24) months prior to the expiration of the Initial Term (unless
Tenant has elected to extend the Term of the Lease by exercising the First
Renewal Option pursuant to Section 7.1 of the Lease, as amended by Paragraph 6
of the First Amendment).

(b)     Notwithstanding anything to the contrary contained herein, Tenant's
Right of Offer is and shall be subject and subordinate to any renewal rights,
expansion rights, rights of refusal, rights of offer or similar rights or
options (i) held by any tenant currently leasing space in the Building, or (ii)
hereafter granted to any tenant leasing any space in the Building under a lease
(and any extensions or renewals thereof or substitutions therefor) with respect
to which (x) Tenant had the right (as Tenant received the Offer Notice [defined
below] with respect thereto from Landlord) but did not timely exercise its Right
of Offer, or (y) Tenant would have had the right to exercise the Right of Offer
except for the existence of an Event of Default.

(c)     Subject to the provisions of subsections (a) and (b) above, from and
after the date on which the tenant leasing all or any portion of the Offer Space
gives notice to Landlord that it is vacating said space or any portion thereof,
or upon expiration of the term of any lease on said space (and such tenant does
not exercise a renewal option or enter into a new lease with respect to such
space), or if Landlord otherwise becomes aware that such space is becoming
available and if the Lease is then in full force and effect and an Event of
Default under the Lease has not occurred (but in no event more than twelve (12)
months prior to the date that Landlord expects the applicable Offer Space to
become available), Landlord shall offer to Tenant in writing (the "Offer
Notice") the right to include all (and not a portion) of said Offer Space which
is becoming available (the "RO Space"), as a part of the Leased Premises under
the Lease upon all of the terms and conditions of the Lease, except as otherwise
set forth below (which notice shall contain the date upon which the RO Space is
expected to be available, Landlord's determination of the Market Base Rental
Rate for such space as of the date the RO Space is expected to be available and
the term such space is available for lease by Tenant). Tenant shall exercise its
Right of Offer (the "Offer Election"), as to all of the RO Space contained in
the Offer Notice (and not just a portion), if at all, by written notice to
Landlord within thirty (30) days after the Offer Notice is received by Tenant
(the "Offer Election Period").

5

 

 

Any time during the Offer Election Period prior to Landlord's receipt of the
Offer Election, Landlord may have discussions with other prospective tenants
with respect to the RO Space. In the event Tenant (i) would have had the right
to exercise the Right of Offer except for the existence of an Event of Default,
(ii) does not exercise such Right of Offer prior to the expiration of the Offer
Election Period, or (iii) fails to deliver notice of the Offer Election as
provided above, Tenant shall be deemed to have not exercised the Right of Offer,
the Right of Offer shall expire and thereafter be of no further force or effect
and Landlord shall be free to lease such space or any portion thereof to any
person or entity without regard to Tenant's rights under this Paragraph 8. If
Tenant gives notice of its election to exercise a Right of Offer but at any time
at or after such election and prior to the addition of such space to the Leased
Premises, an Event of Default on the part of Tenant has occurred, Landlord, at
its sole option during the continuance of such Event of Default, may terminate
Tenant's Offer Election and the Right of Offer in respect of the subject Offer
Notice shall expire and thereafter not be exercisable by Tenant and Landlord
shall be free to lease such space or any portion thereof to any person or entity
without regard to Tenant's rights under this Paragraph 8.

(d)     The RO Space leased by Tenant pursuant to this Paragraph 8 shall be
leased on and subject to the following terms and conditions:

(i)     Subject to the provisions of clause (ii) below, the Base Rental Rate for
any RO Space leased pursuant to the exercise of a Right of Offer shall be the
Market Base Rental Rate determined as of the date that such RO Space is made
available to Tenant.

(ii)     The term of the Lease shall expire for the RO Space upon the expiration
of the Term for the Existing Premises (the "RO Space Term") unless a shorter
term is specified in the Offer Notice. In no event shall the Lease continue in
force and effect as to any RO Space beyond the termination of the Lease as to
the Existing Premises.

(iii)     Any space for which Tenant elects to exercise its Right of Offer under
this Paragraph 8 shall become part of the Leased Premises (but shall not be
deemed a part of the defined term Initial Leased Premises for purposes of the
Lease), and except to the extent expressly provided to the contrary in this
Paragraph 8, shall be subject to the terms of the Lease applicable thereto,
without modification, and the Term shall commence for such RO Space on delivery
of said space to Tenant in an "as is" broom clean condition (the "RO Space
Rental Commencement Date"). Landlord shall not be obligated to make any
improvements thereto and Tenant shall not be entitled to any construction,
buildout or other allowance with respect thereto.

6

 

 

(e)     Upon the exercise of any Right of Offer pursuant to the terms hereof,
Tenant and Landlord shall execute an amendment to the Lease in form mutually
agreed to by Landlord and Tenant, each acting reasonably, which amendment shall
delineate and describe the portions of the floor added to the Lease thereby and
otherwise appropriately memorialize the Offer Election.

(f)     Tenant may not assign a Right of Offer and no sublessee or assignee of
Tenant may exercise a Right of Offer except as expressly provided for under
Section 5.4(d) of the Lease. If Tenant subleases thirty percent (30%) or more of
the Leased Premises pursuant to the provisions of Section 5.4 of the Lease, the
Right of Offer shall automatically terminate and be of no further force or
effect.

(g)     Landlord shall not be liable for failure to give possession of any RO
Space by reason of any holding over or retention of possession by any previous
tenants or occupants of same, nor shall such failure impair the validity of the
Lease (however, in the event of any such holding over, the Term shall not
commence as to the applicable RO Space until the RO Space Rental Commencement
Date). However, Landlord does agree to use reasonable diligence to deliver
possession of the applicable RO Space in accordance with the provisions of this
Paragraph 8.

9.     Right of Refusal.

(a)     Landlord hereby grants to Tenant an ongoing right of refusal (the "Right
of Refusal") during the Term to include under the Lease all or any portion of
the space which consists of the entirety of Level 10 of the Building not already
a part of the Leased Premises at the time of such election (the "Level 10
Expansion Space"), subject to and upon the terms and conditions set forth in
this Paragraph 9. Notwithstanding anything to the contrary contained in the
Lease, the Right of Refusal shall not apply to, and Landlord shall not be
obligated to comply with this Paragraph 9 with respect to, any Level 10
Expansion Space for which the Refusal Space Rental Commencement Date (defined
below) would occur later than twenty-four (24) months prior to the expiration of
the Initial Term or the First Renewal Term, as applicable (unless Tenant has
elected to extend the Term of the Lease by exercising the First Renewal Option
or the Second Renewal Option, as applicable, pursuant to Section 7.1 of the
Lease, as amended by Paragraph 6 of the First Amendment).

(b)     Notwithstanding anything to the contrary contained herein, Tenant's
Right of Refusal is and shall be subject and subordinate to any renewal rights,
expansion rights, rights of refusal, rights of offer or similar rights or
options (i) now held by any tenant occupying space in the Building, or (ii)
hereafter granted to any tenant occupying any space in the Building under a
lease (and any extensions or renewals thereof or substitutions therefor) with
respect to which (x) Tenant had the right (as Tenant received the Refusal Notice
[defined below] with respect thereto from Landlord) but did not timely exercise
its Right of Refusal, or (y) Tenant would have had the right to exercise the
Right of Refusal except for the existence of an Event of Default (the "Superior
Rights").

7

 

 

(c)     Subject to the provisions of subsections (a) and (b) above, if at any
time during the Term (i) (A) Landlord has received a bona fide offer from
another prospective new tenant desirous of leasing all or any portion of the
Level 10 Expansion Space which Landlord is willing and intends to accept, or (B)
Landlord makes a bona fide proposal to another prospective new tenant for the
lease of all or a portion of the Level 10 Expansion Space (the applicable offer
hereinafter the "Offer"), and the Lease is then in full force and effect and an
Event of Default is not then in existence under the Lease, then Landlord shall
offer to Tenant in writing (the "Refusal Notice") the right to include all (and
not a portion) of that portion of the Level 10 Expansion Space subject to the
applicable Offer (such portion of the Level 10 Expansion Space subject to the
applicable Offer, hereinafter the "Refusal Space") as a part of the Leased
Premises under the Lease upon all of the terms and conditions of the Lease,
except as otherwise set forth below. The Refusal Notice shall identify the
Refusal Space, the term the Refusal Space is available for lease by Tenant, the
date upon which the Refusal Space is expected to be delivered, the Market Base
Rental Rate for such Refusal Space as of the date the Refusal Space is scheduled
to be delivered to Tenant and whether parking rental is payable with respect to
any parking permits contained in such Offer. Tenant shall exercise its Right of
Refusal (the "Election"), if at all, provided an Event of Default is not then in
existence, by delivering written notice to Landlord within ten (10) Business
Days after the date the Refusal Notice is received by Tenant (the "Refusal
Election Period").

At any time during the Refusal Election Period and prior to Landlord's receipt
of the Election, Landlord may have discussions with other prospective tenants
with respect to the Refusal Space. The Right of Refusal with respect to each
portion of the Level 10 Expansion Space is a continuing right; however, if
Tenant does not exercise such Right of Refusal prior to the expiration of the
Refusal Election Period, or fails to deliver written notice of the Election as
provided above, Tenant shall be deemed to have not exercised the Right of
Refusal as to the applicable Refusal Space and Landlord may thereafter lease all
of the applicable Refusal Space to any tenant without regard to Tenant's rights
under this Paragraph 9. Notwithstanding the foregoing, if Tenant does not
exercise, or is deemed not to have exercised, the Right of Refusal prior to the
expiration of the Refusal Election Period and subsequently Landlord does not
lease the applicable Refusal Space within six (6) months after the expiration of
such Refusal Election Period, Landlord shall again comply with this Paragraph 9
prior to entering into a lease for the Refusal Space with another tenant.
Notwithstanding the foregoing, the provisions of the Right of Refusal shall
continue to be in effect as to the portion, if any, of the then-existing Level
10 Expansion Space not covered by the Offer (subject to the other provisions
hereof). If such Refusal Space is leased to a tenant and, thereafter during the
Term, such tenant does not renew or extend its lease or enter into a new lease
and such space is again available and subject to an Offer, Tenant's Right of
Refusal shall be applicable thereto subject to the provisions of subsections (a)
and (b) and this subsection (c). If Tenant timely gives notice of its Election
but at any time at or after such Election and prior to the addition of such
space to the Leased Premises, an Event of Default has occurred, Landlord, at its
sole option during the continuance of such Event of Default, may terminate
Tenant's Election and the Right of Refusal with respect to the Refusal Space
shall expire and thereafter the Right of Refusal shall not be exercisable by
Tenant as to such Refusal Space, and Landlord shall be free to lease such
Refusal Space or any portion thereof without restriction pursuant to this
Paragraph 9.

 

8

 

 

(d)     The Refusal Space leased by Tenant pursuant to this Paragraph 9 shall be
leased on and subject to the following terms and conditions:

(i)     The Base Rental Rate for such Refusal Space shall be the Market Base
Rental Rate contained in the Refusal Notice, provided that during a Renewal Term
(if Tenant exercises the Renewal Option in accordance with Section 7.1 of the
Lease), occurring after the date the Refusal Space is added to the Leased
Premises, that the Base Rental Rate during the Renewal Term shall be determined
in accordance with Section 7.1. Tenant shall be obligated to pay Tenant's Basic
Cost and Basic Cost Adjustment as to the Refusal Space leased by Tenant in
accordance with Article III of the Lease.

(ii)     Any space for which Tenant elects to exercise its Right of Refusal
under this Paragraph 9 shall become part of the Leased Premises (but not the
Initial Leased Premises) and, except to the extent expressly provided to the
contrary in this Paragraph 9 (including, without limitation, this subsection
(d)), shall be subject to the terms of the Lease applicable thereto, without
modification, and the term of the Lease shall commence for such Refusal Space
upon the date such space is delivered to Tenant in an "as is" broom clean
condition (the "Refusal Space Rental Commencement Date"). Landlord shall not be
obligated to make any improvements to the Refusal Space and Tenant shall not be
entitled to any construction, buildout or other allowance with respect thereto.

(iii)     The term of the Lease shall expire for the Refusal Space upon the
expiration of the Term for the Existing Premises, unless as the result of
Superior Rights such space is not available to be leased to Tenant through the
expiration of the Term for the Existing Premises (in which event such shorter
term specified in the Refusal Notice shall apply to the Refusal Space). In no
event shall the Lease continue in force and effect as to the Refusal Space
beyond the termination of the Lease as to the Existing Premises.

(e)     Upon the exercise of any Right of Refusal pursuant to the terms hereof,
Tenant and Landlord shall execute an amendment to the Lease in a form mutually
agreed to by Landlord and Tenant, each acting reasonably, which amendment shall
delineate and describe the portions of the space added to the Lease thereby and
otherwise appropriately memorialize the Election.

(f)     Notwithstanding anything to the contrary contained in the Lease, Tenant
may not assign a Right of Refusal and no sublessee or assignee of Tenant may
exercise a Right of Refusal, in either event except as provided for under
Section 5.4(d) of the Lease. If Tenant subleases thirty percent (30%) or more of
the Leased Premises pursuant to the provisions of Section 5.4 of the Lease, the
Right of Refusal shall automatically terminate and be of no further force or
effect.

(g)     Landlord shall not be liable for failure to give possession of any
Refusal Space by reason of any holding over or retention of possession by any
previous tenants or occupants of same, nor shall such failure impair the
validity of the Lease. However, Landlord does agree to use reasonable diligence
to deliver possession of the applicable Refusal Space in accordance with the
provisions of this Paragraph 9.

9

 

 

10.     Brokerage Commissions. Tenant represents to Landlord that it has dealt
with no brokers or intermediaries entitled to any compensation in connection
with this Amendment except for Avison Young ("Tenant's Broker"). Landlord will
pay the fees of Tenant's Broker under a separate agreement between Landlord and
Tenant's Broker; provided, however, that Tenant's Broker has agreed it shall be
paid any such fee or commission resulting from this Amendment pursuant to a
separate agreement between Landlord and Tenant's Broker. Tenant agrees to
indemnify, defend, and hold harmless Landlord from and against any claims and
expenses (including reasonable attorneys' fees) incurred as a result of any
broker, agent or third party claiming by, through or under Tenant, except for
claims of Tenant's Broker under its agreement with Landlord.

11.     Full Force and Effect. In the event any of the terms of the Lease
conflict with the terms of this Amendment, the terms of this Amendment shall
control. Except as amended hereby, all terms and conditions of the Lease shall
remain in full force and effect, and Landlord and Tenant hereby ratify and
confirm the Lease as amended hereby. The Lease, as amended herein, constitutes
the entire agreement between the parties hereto and no further modification of
the Lease shall be binding unless evidenced by an agreement in writing signed by
Landlord and Tenant. All references in the Lease to "this Lease" shall refer to
the Lease as amended hereby.

12.     Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original instrument, but all of which shall
constitute one and the same agreement.

[END OF PAGE; SIGNATURE PAGE FOLLOWS.]

10

 

 

EXECUTED as of the Effective Date set forth above.

 

 

LANDLORD:

FSP Phoenix Tower Limited Partnership,

a Texas limited partnership

 

By:       FSP Property Management LLC,

a Massachusetts limited liability company,

its asset manager

 

 

By:       /s/ Leo H. Daley, Jr.

Leo H. Daley, Jr.

Its: Vice President--Regional Director

 

 

TENANT:

 

PERMIAN MUD SERVICE, INC.,

a Texas corporation

 

 

By:        /s/ Christopher B. Johnson

Name:   Christopher B. Johnson

Title:      Vice President

 

 

11

 

EXHIBIT A-1

 

LEVEL 11 EXPANSION SPACE

Floor plan [floorplan.jpg] 

 

A-1-1

 

EXHIBIT B-1

 

TENANT IMPROVEMENTS WORK SCHEDULE

The provisions of this Exhibit B-1 shall apply to any and all alterations or
physical additions to the Leased Premises (including the Level 11 Expansion
Space and the Existing Premises). All alterations and physical additions to the
Leased Premises (including the Level 11 Expansion Space and the Existing
Premises) shall be done at Tenant's sole cost and expense, except as
specifically provided in Article IV of this Exhibit B-1. The Third Amendment
Tenant Improvements must include the Building Standard Improvements. "Building
Standard" shall mean such materials and improvements as are currently being used
by Landlord in the base Building and the Building Standard Improvements (as
defined in Exhibit B-2 attached to the First Amendment), or materials of
comparable quality as may be substituted therefor by Landlord. Capitalized terms
used herein that are not defined herein shall have the same meaning given to
such terms in the Lease, as amended by this Amendment.

Article I

 

Landlord and Tenant Pre-Construction Obligations

 

1. Tenant Space Plan. If Tenant desires to undertake any Third Amendment Tenant
Improvements, Tenant will deliver to Landlord a detailed space plan containing
the information described in Article V of this Exhibit B-1, together with other
relevant information and written instructions relating thereto (said space plan
and other information and instructions being herein called the "Tenant Space
Plan"), no later than fourteen (14) days after the Effective Date of this
Amendment. 

2. Landlord Review. Landlord will review the Tenant Space Plan to confirm that
the Third Amendment Tenant Improvements contemplated thereby (i) conform with or
exceed the standards of the Project and the requirements listed in Article V of
this Exhibit B-1, and (ii) will not impair the structural, mechanical,
electrical or plumbing integrity of the Project. Landlord shall either approve
or disapprove the Tenant Space Plan within fifteen (15) days after the date
Landlord receives the Tenant Space Plan. If Landlord does not approve the Tenant
Space Plan, Landlord will inform Tenant in writing of its objections and Tenant
will revise the same and deliver a corrected version to Landlord for its
approval within ten (10) days after the date Tenant receives Landlord's
disapproval notice. The approval and revision process for the revised Tenant
Space Plan shall be the same as described in the previous two sentences. 

3. Tenant Working Drawings. After the Tenant Space Plan has been approved by
Landlord, Tenant shall cause working drawings (the "Tenant Working Drawings") of
the applicable Third Amendment Tenant Improvements to be prepared and shall
deliver the same to Landlord for its approval within ten (10) days after the
date of Landlord's approval of the Tenant Space Plan. The Tenant Working
Drawings shall consist of complete sets of plans and specifications, including
detailed architectural, structural, mechanical, electrical and plumbing plans
for the Third Amendment Tenant Improvements. The Tenant Working Drawings shall
be substantially consistent with the Tenant Space Plan without any material
changes. The Tenant Working Drawings shall be prepared at Tenant's expense by
architects and engineers selected by Tenant and approved by Landlord. The
approval process for the Tenant Working Drawings shall be identical to the
approval process for the Tenant Space Plan described in Paragraph 2 of this
Article I. 

 

B-1-1

 

 

Article II

 

Selection of a Contractor and

Construction of Third Amendment Tenant Improvements

 

1. Construction Contract. Tenant shall promptly submit the approved Tenant
Working Drawings to Landlord's contractor (the "Building Contractor"). Landlord
agrees to assist Tenant in its negotiation with the Building Contractor, but in
any event Tenant shall enter into a contract with the Building Contractor within
five (5) days after the date Tenant receives a bid proposal from the Building
Contractor. Tenant agrees to notify Landlord promptly thereafter. 

2. Construction Coordination. Landlord shall supervise and manage construction
and completion of the Third Amendment Tenant Improvements by the Building
Contractor in accordance with the Tenant Working Drawings; provided, however,
Landlord shall not be required to install any portion of the Third Amendment
Tenant Improvements which does not conform to any applicable regulations, laws,
ordinances, codes or rules. Such conformity shall be the obligation of Tenant. 

3. Construction Management Fee; Payment of Landlord. Tenant shall be responsible
for paying to Landlord a construction management fee equal to three percent (3%)
of the cost of the Third Amendment Tenant Improvements. Tenant shall pay to
Landlord all amounts payable by Tenant pursuant to this Exhibit B-1 within ten
(10) days after billing by Landlord. Statements or invoices may be rendered by
Landlord during the progress of the Third Amendment Tenant Improvements so as to
enable Tenant to pay the Building Contractor, subject to the terms of Article IV
of this Exhibit B-1, without advancing Landlord's funds to pay the cost of the
Third Amendment Tenant Improvements. 

4. Default. The failure by Tenant to comply with the provisions of Paragraph 3
of this Article II shall constitute a default by Tenant under the terms of
Section 6.8 of the Lease and Landlord shall have the benefit of all remedies
provided for in the Lease. 

5. Change Orders. Tenant may authorize changes in the applicable Third Amendment
Tenant Improvements; provided that any changes must meet the criteria set forth
in Article I of this Exhibit B-1. Tenant shall also be responsible for any
delays or additional costs caused by such change orders. 

 

B-1-2

 

 

6. As-Built Plans and Certificate of Occupancy. Upon completion of the
applicable Third Amendment Tenant Improvements, Tenant shall deliver to Landlord
a copy of the as-built plans and specifications for the applicable Third
Amendment Tenant Improvements in both electronic and hard copy format, and (if
required pursuant to applicable laws, codes, rules and regulations) a permanent,
unconditional certificate of occupancy issued by the City of Houston with
respect to the applicable Third Amendment Tenant Improvements, within thirty
(30) days of completing the same. Upon receipt, Landlord will transfer such
plans to Landlord's master plans at a cost to be borne by Tenant. 

 

Article III

 

Commencement Date

 

1. Commencement Date. Substantial Completion of the Level 11 Expansion Space
will be (1) accelerated by the number of days completion of the applicable Third
Amendment Tenant Improvements was delayed due to Tenant Delay (defined below)
and (2) delayed by the number of days completion of the applicable Third
Amendment Tenant Improvements was delayed due to Landlord Delay (defined
below). 

2. Substantial Completion. "Substantial Completion" shall mean the day on which
the applicable Third Amendment Tenant Improvements have been completed in
accordance with the Tenant Working Drawings so that Tenant may receive the
beneficial use of the Level 11 Expansion Space (i.e., when Tenant may use the
Level 11 Expansion Space for its intended purpose), subject to a punch list of
non-material items that can be completed within thirty (30) days, all as
determined by Landlord in its reasonable judgment. 

3. Tenant Delay. "Tenant Delay" means (i) delays caused by Tenant's failure to
act or respond in a timely manner as required by Articles I and II of this
Exhibit B-1, (ii) delays caused by Tenant's change orders, (iii) delays caused
by Tenant using materials, labor, installation methods or an architectural
design that Landlord has identified in writing to Tenant on or before the date
Tenant entered into a contract with the Building Contractor as having a
reasonable probability of delaying the completion of applicable Third Amendment
Tenant Improvements due to limited supplies or suppliers, length of time to be
fabricated or manufactured and delivered or installed, existing or impending
labor problems or other foreseeable circumstances, and (iv) all other delays
caused by Tenant that delay the Building Contractor's completion of the
applicable Third Amendment Tenant Improvements. 

4. Landlord Delay. "Landlord Delay" means (i) delays caused by Landlord's
failure to act or respond in a timely manner as required by Articles I and II of
this Exhibit B-1 and (ii) the number of days by which the Delivery Date (defined
below) exceeds the Expected Delivery Date (defined below) with respect to the
Level 11 Expansion Space. 

 

B-1-3

 

 

5. Delivery Date. As used herein, (i) the "Delivery Date" shall mean the day on
which the Level 11 Expansion Space is delivered to Tenant in the condition
required by Paragraph 5 of this Amendment and (ii) the "Expected Delivery Date"
shall mean the later to occur of (x) January 16, 2012, or (y) the Effective
Date. 

 

Article IV

 

Monetary Matters

 

1. Landlord's Contribution. Tenant shall be responsible for all costs and
expenses incurred in connection with the Third Amendment Tenant Improvements,
including those costs and expenses associated with the preparation of
architectural and engineering plans. However, Landlord shall pay an amount equal
to Twenty-seven and No/100 Dollars ($27.00) per square foot of Net Rentable Area
contained in the Level 11 Expansion Space only ("Landlord's Contribution") for
the costs of the Third Amendment Tenant Improvements (including, without
limitation, the costs incurred in connection with alterations, physical
additions, or improvements in or to the Level 11 Expansion Space and the
Existing Premises), including relocation costs, leasehold improvements,
architectural fees, permitting costs, telephone and data cabling and/or
construction management fees, in accordance with the provisions of this Article
IV; provided that, Tenant shall not have the right to use Landlord's
Contribution for furniture, fixtures or equipment. In addition to the Landlord's
Contribution, Landlord shall pay an amount equal to Ten Cents ($0.10) per square
foot of Net Rentable Area contained in the Level 11 Expansion Space only
("Landlord's Additional Contribution") for the reimbursement of costs associated
with test fitting the Level 11 Expansion Space. In no event shall the Net
Rentable Area of the Existing Premises be included in the total Net Rentable
Area used for purposes of calculating Landlord's Contribution and Landlord's
Additional Contribution. 

2. Payment of Building Contractor. Landlord shall pay to the Building Contractor
the Landlord's Contribution as it becomes due. Once the Landlord's Contribution
has been paid in full by Landlord, Tenant shall pay all remaining costs and
expenses incurred in connection with the applicable Third Amendment Tenant
Improvements. 

3. Unpaid Amounts. If any portion of Landlord's Contribution remains unpaid
after the Third Amendment Tenant Improvements are completed, such unpaid amount
not to exceed $5.00 per square foot of Net Rentable Area of the Level 11
Expansion Space may be applied against Tenant's next occurring obligation to pay
Base Rental, Tenant's Basic Cost and Tenant's Basic Cost Adjustment.
Notwithstanding the foregoing, in no event shall Landlord be obligated to (i)
apply any unpaid amount of the Landlord's Contribution in excess of $5.00 per
square foot of Net Rentable Area of the Level 11 Expansion Space or (b) honor a
request from Tenant for the application of any amounts of the Landlord's
Contribution received more than one (1) year after the Level 11 Expansion Date. 

 

B-1-4

 

 

Article IV

 

Minimum Information Required of Tenant Space Plan

 

Tenant shall provide to Landlord a Tenant Space Plan that contains
architectural, mechanical, electrical and plumbing plans prepared and stamped by
a licensed architect or engineer, as the case may be, indicating:

1. Location and type of all partitions. 

2. Location and types of all doors indicating hardware and providing a keying
schedule. 

3. Location and type of glass partitions, windows, doors, and framing. 

4. Location of telephone equipment room accompanied by a signed approval of the
telephone company. 

5. Critical dimensions necessary for construction. 

6. Location, circuit number and specifications of all electrical devices,
outlets, switches, telephone outlets, etc. 

7. Location and type of all lighting and access control systems. 

8. Location and type of equipment that will require special electrical
requirements. Provide manufacturers' specifications for use and operation. 

9. An electrical load analysis for all electrical services. 

10. Location, weight per square foot and description of any exceptionally heavy
equipment or filing system exceeding 50 psf live load. 

11. Location, type and specifications of the HVAC distribution systems and
controls. 

12. Requirements for special air conditioning or ventilation, including
equipment placement, specifications and calculations provided by a professional
engineer to confirm existing building conditions will not be adversely affected
by the addition of any proposed equipment. 

13. Type and color of floor covering. 

14. Location, type and color of wall covering. 

15. Location, type and color of paint and/or finishes. 

16. Location and type of plumbing, including special sprinklering requirements. 

17. Location and type of kitchen equipment. 

B-1-5

 

 

Details Showing:

1. All millwork with verified dimensions and dimensions of all equipment to be
built-in. 

2. Corridor entrances. 

3. Bracing or support of special walls, glass partitions, etc., if desired. If
not included with the Tenant Space Plan, the Building architect will design, at
Tenant's expense, all support or bracing required. 

 

[End of Page]

 

 

 

B-1-6



